Gabriel Artis, Jr., appeals a district court judgment that dismissed his petition for a writ of habeas corpus filed under 28 U.S.C. § 2254. This case has been referred to a panel of the court pursuant to Rule 34(j)(1), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Following a jury trial in the Franklin County, Ohio, Court of Common Pleas in 1996, petitioner was convicted of involuntary manslaughter and aggravated robbery, both with firearm specifications. Petitioner was sentenced to consecutive terms of nine to twenty-five years and eight to twenty-five years of imprisonment, respectively, plus a three year term of imprisonment for the firearm specifications. The Ohio Court of Appeals affirmed the convictions, see State v. Artis, No. 96APA12-1730, 1997 WL 359331 (Ohio Ct. App. June 26, 1997), and the Ohio Supreme Court denied leave to appeal.
Next, petitioner filed his federal habeas petition asserting three grounds for relief. The state filed a return, and petitioner filed a traverse. The district court dismissed the petition as without merit, and petitioner filed a timely notice of appeal. The district court granted petitioner a certificate of appealability with respect to two of his three claims for habeas corpus relief: (1) that the trial court gave a prejudicial supplemental jury instruction; and (2) that the trial court erred in permitting alternate jurors to be present after the jury began deliberating. Thereafter, this court denied petitioner a certificate of appealability with respect to his remaining claim for habeas corpus relief: that the jury’s verdict was against the manifest weight of the evidence.
On appeal, petitioner reiterates the two claims for relief for which the district court granted a certificate of appealability. Upon de novo review, see Carter v. Bell, 218 F.3d 581, 590 (6th Cir.2000); Carson v. Burke, 178 F.3d 434, 436 (6th Cir.1999), the judgment is affirmed for the reasons *388stated by the district court in its opinion and order filed October 26,1999.
Accordingly, the district court’s judgment is affirmed. See Rule 34(j)(2)(C), Rules of the Sixth Circuit.